GOSHORN, Judge.
The State appeals a pretrial order granting appellee’s motion in limine1 to exclude from evidence ten tape recordings of telephone conversations between appellee and Kraus. Because the parties agree that Kraus consented to the taping of the calls, we reverse and remand. State v. Welker, 536 So.2d 1017 (Fla.1988); § 934.03(2)(c), Fla.Stat. (1987).
REVERSED and REMANDED.
COBB and COWART, JJ., concur.

. This interlocutory order is properly the subject of a direct appeal. State v. Palmore, 495 So.2d 1170 (Fla.1986).